Citation Nr: 0012509
Decision Date: 06/15/00	Archive Date: 09/08/00

DOCKET NO. 98-18 902               DATE JUN 15, 2000

On appeal from the Department of.Veterans Affairs Medical Center in
Winston-Salem, North Carolina

ORDER

The following corrections are made in a remand issued by the Board
in this case on May 11, 2000:

In the caption, on pages 2 through 10, correct "THE ESTATE OF
LEONARD E. HILL, JR.," to read "CATHARINA D. HILL."

In the caption, on pages 1 through 10, correct "XC XX XXX XXX" to
read "XC X XXX XXX.

Deborah W.  Singleton 
Member, Board of Veterans' Appeals






Citation Nr: 0012509  
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-18 902 )     DATE
     )
     )

On appeal from a decision certified by
Department of Veterans Affairs Medical Center in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with the veteran's private 
hospital care from March 30 to April 6, 1998.


REPRESENTATION

Appellant represented by:The American Legion


INTRODUCTION

The veteran, who performed verified active military service 
from July 1940 to October 1940; from May 1941 to October 
1945; from December 1947 to April 1952; and from February 
1954 to June 1964, died in April 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by Department of 
Veterans Affairs Medical Center (VAMC) in Winston-Salem, 
North Carolina.


REMAND

In order for a veteran to be entitled to reimbursement or 
payment of medical expenses incurred without prior 
authorization from VA, three criteria must be met. First, the 
treatment received must be for an adjudicated service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise or practicable or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728(a) (West 
1991); 38 C.F.R. § 17.120 (1999).

Further, the Board notes that 38 C.F.R. § 17.52 (1999) 
provides that when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care in accordance with the provisions of this section.  
Moreover, 38 C.F.R. § 17.53 (1999) (formerly § 17.50c) sets 
forth limitations on the use of public or private hospitals.  
That section provides that the admission of any patient to a 
private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  In those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.

38 C.F.R. § 17.54 (formerly § 17.50d) sets forth the 
requirement of prior authorization.  This section provides 
that the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  In the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a "prior authorization" if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others in his or her behalf is dispatched to the VA for 
veterans in the 48 contiguous States and Puerto Rico, within 
72 hours after the hour of admission.

In this case, it is unclear whether the appellant is 
asserting that the private medical care provided in 
connection with the hospitalization at the Forsyth Memorial 
Hospital from March 30 to April 6, 1998 was in fact 
authorized in advance.  It appears, however, that the 
appellant, based on a review of the substantive appeal 
submitted on her behalf, is contending that payment or 
reimbursement should be made by VA because the treatment the 
veteran sought was for a service-connected disorder and 
involved a medical emergency.  It is further maintained in 
the substantive appeal that VA or other Federal facilities 
were not feasibly available to the veteran at the time of 
treatment due to geographic distance.  Such an argument 
invokes the provisions of 38 C.F.R. § 17.120 (formerly § 
17.80) governing payment and/or reimbursement of expenses of 
medical services not previously authorized.

In fact the (undated) statement of the case properly 
addressed the question of reimbursement or payment of 
unauthorized care.  However, the statement of the case did 
not address the question of whether prior authorization of 
the non-VA medical care in question had been obtained.  There 
was neither reference to nor citation of the applicable law 
and regulation, 38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. §§ 
17.52, 17.53, and 17.54.  Adequate consideration of the claim 
in light of the arguments advanced in the current appeal has, 
thus, not been provided by the VAMC and the appellant's right 
to due process of law has been compromised.  See 38 U.S.C.A. 
§ 7105 (d)(1) (West 1991).

The Board, further, observes that neither the denial that is 
basis for the appeal, the notice of disagreement with that 
denial letter and presumably filed by the daughter on behalf 
of the appellant, the pertinent private treatment records, 
nor the medical bills pertaining to the treatment of the 
veteran at the Forsyth Memorial Hospital between March 30 and 
April 6, 1998, are associated with the veteran's claims file.  
In addition, the available evidence does not include any 
record of the VA physician's progress notes of the advice 
given the veteran regarding his treatment options, as 
reflected in the (undated) statement of the case that has 
been associated with the claims folder, that VA facilities 
were feasibly available.  Documentation of action by the 
originating agency to either approve or disapprove any prior 
authorization to receive private care under 38 C.F.R. § 17.52 
is also not on file.  While it may be that no such 
documentation appears because the veteran never sought such 
approval, further action, in view of the statements contained 
in the October 1998 substantive appeal, to clarify this point 
is required.  It is also likely that pertinent records, to 
include the procedural documents addressing the medical 
services specifically provided to the veteran in March and 
April 1998, are contained in the VA medical administration 
services folder.  Unfortunately, such folder was not provided 
to the Board as part of the record on appeal and, as such, 
the Board is unsure as to whether the claim for payment of 
services rendered to the deceased veteran between March and 
April 1998 was considered by the VAMC.

Next, a review of the record reveals that, following 
certification of this appeal to Board in November 1998, 
additional medical evidence was received by the Board in June 
1999, consisting of a statement dated in April 1999 from J. 
Patrick Holland, M.D., and a billing statement dated in April 
1998 from the Wake Forest University Physicians.  This 
evidence has been accepted by the Board pursuant to the 
provisions of 38 C.F.R. §§ 19.37(b) and 20.1304 (1999).  
There is no indication that this evidence was formally 
reviewed by the originating agency in any determination prior 
to its receipt by the Board.  As this evidence may be 
relevant to the claim, a referral to originating agency for 
review and preparation of a supplemental statement of the 
case is appropriate.  See Thurber v. Brown, 5 Vet. App. 119, 
124 (1993); 38 C.F.R. § 3.103(d) (1999).  Evidence received 
pursuant to 38 C.F.R. § 19.37(b) must be referred to the 
originating agency unless such consideration is waived by the 
appellant or representative, or unless the Board grants the 
benefit requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  No such waiver is in evidence before 
the Board.

Consideration should also be given to whether the appellant 
or her daughter is a proper claimant for VA purposes.  
Although the record does contain documentation that clearly 
establishes the appellant as the veteran's surviving spouse, 
the record also shows that the daughter is the person who is 
actually prosecuting this appeal.  In this context, the 
record does not contain any evidence which tends to show that 
the appellant or her daughter paid the expenses associated 
with the veteran's treatment at the Forsyth Memorial 
Hospital, that either was the veteran's guardian, or that 
either is functioning as the administrator or executrix of 
the veteran's estate.  See, e.g., 38 C.F.R. § 17.123 (1999).  
On remand, the originating agency should notify the appellant 
and her daughter of the need to provide this sort of evidence 
in order to establish which of the two is the proper claimant 
for VA purposes.

Finally, as an administrative matter, there also appears to 
be some confusion as to the matter of the appellant's current 
representative in this case.  The most recent Power of 
Attorney (POA) (VA Form 21-22) of record, dated in April 
1998, shows The American Legion as the appellant's designated 
representative.  Pursuant to 38 C.F.R. § 20.601 (1999), "a 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant."  See also 
38 C.F.R. § 20.602 (1999).  However, the information of 
record indicates that the daughter presumably filed the 
notice of disagreement on behalf of the appellant, and that 
the daughter submitted, over her own signature, the 
substantive appeal in this case.  Also, the record reflects 
that the daughter is the person who has been actively 
corresponding with the VA, including Congressional 
correspondence, as regards the appeal in this case.  However, 
there is of record subsequent argument from a national 
representative of The American Legion, dated in March 2000, 
submitted on behalf of the appellant in connection with the 
current appeal.  This matter of representation should be 
clarified, especially in light of the fact that there is no 
properly executed written documentation which designates the 
daughter as the representative in this matter under 38 C.F.R. 
§ 20.605(c) (1999).

Accordingly, in view of the foregoing and in light of VA's 
duty to assist in the development of facts pertinent to this 
claim under 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999), this matter is REMANDED to the originating 
agency for the following actions:

1.  The VAMC should contact both the 
appellant and the daughter and notify 
them that they need to submit evidence 
demonstrating whether either the 
appellant, or the daughter is a proper VA 
claimant.  The daughter should be asked 
to provide a birth certificate reflecting 
her relationship to the veteran.  Both 
the appellant and the daughter should be 
asked to provide copies of any receipts 
or canceled checks which show that either 
paid expenses associated with the 
veteran's care at the Forsyth Memorial 
Hospital; and any documents which might 
demonstrate that either was the veteran's 
guardian, or is the administrator or 
executrix of the veteran's estate.  The 
appellant and the daughter should be 
given a reasonable opportunity to respond 
to the VAMC's communication, and any 
additional evidence received should be 
associated with the file.

2.  The VAMC should contact both the 
appellant and The American Legion in an 
effort to ascertain whether they 
represent the appellant in this case.  If 
not, the appellant should again be 
apprised of her options.  If so, this 
fact should be clarified for the record.

3.  The VAMC should associate the VA 
medical administration service folder in 
this case with the veteran's claims 
folder.  The VAMC should associate with 
the assembled records in this case copies 
of all documentation relied upon in 
arriving at its determination that the 
criteria for reimbursement or payment of 
the medical services provided in 
connection with the treatment of the 
veteran at Forsyth Memorial Hospital 
between March 30 and April 6, 1998, were 
not met.  Included in this documentation 
should be any request by the veteran for 
authorization of his treatment in 
question and the VA response to the 
veteran's request, if any.  A negative 
result should be recorded in the file if 
the search reveals no such request and/or 
response.  Alternatively, if the VAMC is 
unable to locate the VA medical 
administration folder and its contents, 
the VAMC should note that fact in writing 
and should associate the writing with the 
veteran's claims folder.

4.  The appellant and her designated 
representative should then be given 
further opportunity to submit any 
additional evidence and/or documentation 
they desire to have considered in 
connection with the current appeal as 
well as any previously submitted 
information not currently on file, copies 
of which may be in their possession.  
(E.g., pertinent hospital discharge 
summaries and billing).  In the event 
that the VA medical administration folder 
and/or its contents cannot be located, 
the originating agency should take 
necessary steps to secure copies of 
relevant documents from the appellant and 
her representative, as well as from other 
sources, in order to reconstitute the 
folder.

5.  The VAMC should thereafter take 
adjudicatory action on the claim of 
entitlement to payment or reimbursement 
of medical expenses incurred in 
connection with the veteran's private 
hospital care from March 30 to April 6, 
1998.  In so doing, the VAMC should 
specifically address (1) whether either 
the appellant or the daughter is a proper 
VA claimant, (2) whether the veteran's 
admission to the Forsyth Memorial 
Hospital was authorized by VA, and (3) 
whether the veteran is entitled to 
reimbursement or payment of unauthorized 
medical care under 38 C.F.R. § 17.120.

If the benefit sought is denied, a supplemental statement of 
the case, which contains a summary of the relevant evidence 
(including the April 1999 statement prepared by J. Patrick 
Holland, M.D., and the April 1998 billing statement from the 
Wake Forest University Physicians), a citation to and 
explanation of all regulations relied upon, including but not 
limited to 38 U.S.C.A. §§ 1703, 1728 (West 1991) and 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (1999).  After the 
appellant has been given an opportunity to respond to the 
supplemental statement of the case, the veteran's claims 
folder as well as his VA medical administration file should 
be returned to the Board for further appellate review.  No 
action is required by the appellant (or the daughter) until 
she receives further notice.  The purposes of this remand are 
to procure clarifying data, to obtain further evidentiary 
development, and to comply with governing administrative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



           
     Deborah W. Singleton
     Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

